Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 1 of 18 PageID 378




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


NATHAN G. FOX,


               Plaintiff,


v.                                                   Case No. 3:19-cv-1079-MMH-JRK


V. MONTOYA, et al.,


               Defendants.

________________________________

                               ORDER OF DISMISSAL
                                       I.     Status
      Plaintiff Nathan Fox, an inmate of the Florida penal system, initiated

this action on September 16, 2019,1 by filing a pro se civil rights complaint

under 42 U.S.C. § 1983 (Complaint; Doc. 1). Fox names as defendants Dr. V.

Montoya, Lacey Barnett, Megan Perry, O. McKenzie, Warden J. DeBell,

Assistant Warden Elizabeth Mallard, Secretary of the Florida Department of

Correction Mark Inch, Dr. A. Negron, and Dr. Bassa (collectively Defendants).

In the Complaint, Fox alleges Defendants were deliberately indifferent to his



      1   See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 2 of 18 PageID 379




serious medical needs in violation of the Eighth Amendment, violated his right

to due process under the Fourteenth Amendment, and committed state law

torts of negligence and medical malpractice. Before the Court is Montoya’s

motion to dismiss filed on June 22, 2020. See Defendant Vernon Montoya,

M.D.’s Motion to Dismiss and Incorporated Memorandum of Law (Motion; Doc.

23). Fox filed a response, see Plaintiff’s Response to Defendant’s Motion to

Dismiss (Response; Doc. 70), with exhibits (Resp. Ex.). In the Response, Fox

also seeks leave to amend his Complaint. The Motion is ripe for review.

                          II.   Fox’s Allegations

      Fox, who suffers from hemophilia A, asserts that on November 4, 2017,

two inmates stabbed him causing severe bleeding. Complaint at 10. Once in

the medical department, Fox explained what occurred and his status as a

hemophiliac to Officer Belemy, Captain Rutledge and nurse Moore. Id. Fox

asserts that these three “were not familiar with hemophilia or trained to

handle [him] in a[n] emergency situation,” because they were asking him

questions about his medical condition and past treatments and Moore was

shocked by the amount of bleeding. Id. Moore took Fox to the emergency room

in the back of the medical department and “pulled 6,000 units of [Fox’s] factor

8 medication to reach room “temperature] before administration . . . .” Id.

Nurse McKenzie arrived and began questioning why Fox was there and why

the Factor 8 medication had been removed from the refrigerator. Id. According

                                      2
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 3 of 18 PageID 380




to Fox, McKenzie ignored Moore’s advice that due to the excessive bleeding Fox

needed an extra dose of Factor 8. Id. Instead, McKenzie returned the

medication to the refrigerator and said he was in charge and that he did not

“care if he bleeds out.” Id. Fox maintains that Rutledge and Belemy did not

support Moore in her plea to give Fox additional Factor 8. Id. at 11.

      An hour later, Fox was transported to an off-site hospital, where he was

assessed by hospital staff and “sutured before [he] could get any of [his] factor

8 medication.” Id. Fox asserts that he returned to Sumter and laid on the

examining table in pain, but McKenzie would not allow nurses to clean or treat

him, and eventually he was placed back in confinement. Id. He maintains that

it took two or three days before he received proper medical care. Id. According

to Fox, DeBell, Negron, and Montoya failed to correct McKenzie’s error or

provide him with the medical attention he needed. Id.

      Fox alleges that on December 16, 2017, he wrote a formal medical

grievance, #1712-307-054, concerning his treatment following the stabbing

attack and “Negron’s reference to FDOC policy that did not meet my severe

medical needs.” Id. at 12. Fox maintains that Negron stated there is a “FDOC

policy requiring the health services department to make/create special

emergency procedure[s] and/or treatment for any specific inmates, and there

is no such thing as an emergence [sic] dose of my factor 8 medication,” and that

a nurse needs a verbal or written order to dispense Factor 8 medication over

                                       3
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 4 of 18 PageID 381




what is already prescribed. Id. Fox asserts that Defendants should have

created a policy or procedure authorizing the use of an additional dose of Factor

8 in emergency situations. Id.

      On the morning of January 1, 2019, Fox asserts that he awoke to find

his right ankle was swollen and painful, which he believed was indicative of

internal bleeding in his ankle. Id. at 13. Upon arrival at the urgent care clinic,

the nurses declined to give him Factor 8 medication, despite his swollen ankle

and pain and the fact he would have received the medication that day from the

cancer center if it was open. Id. The unnamed nurses and Bassa refused to give

him the medication and sent him back to his dormitory. Id. Bassa allegedly

told Fox that he would be fine, his issue was an “oncology issue,” and he could

get his medication “that upcoming [Wednesday] when the Cancer Center would

be open again.” Id. Fox contends that he was left to limp around in pain until

Wednesday. Id.

      On May 11, 2019, Fox went to the urgent care clinic because he was

experiencing pain, redness, and swelling around a port-o-cath in his left chest

where he receives his Factor 8 infusions. Id. at 15. Fox told the staff at the

clinic that Barnett and Perry had refused to access his port a few months prior

“due to their inability to access” it. Id. He maintains that a specialist at

Jacksonville Memorial Hospital, Dr. Montoya, and Dr. Robinson gave their

approval to continue to use the port. Id. The urgent care clinic staff ran tests

                                        4
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 5 of 18 PageID 382




and determined his port was infected and he was put on antibiotics. Id. On

May 13, 2019, Fox asked to have his port removed due to Barnett and Perry’s

decision not to use it and because it was infected. Id. Approximately ten days

later, Fox had a conversation with Barnett and Perry during which he asked if

they were going to access his port again now that the infection had cleared,

and he had gotten approval from Dr. Robinson. Id. They both refused to access

the port, with Barnett stating Fox had a lot of veins in his arms to use. Id. On

May 31, 2019, officials answered Fox’s request to remove his port by stating

that removal would need to be approved by Montoya and Bossa. Id.

      On June 7, 2019, Fox had his “chronic” appointment with Montoya. Id.

at 14. Fox informed Montoya that Barnett and Perry were not accessing his

left chest port and, instead, administering his Factor 8 medicine through his

veins, but Montoya ignored this information. Id. at 14-15. According to Fox,

Montoya told Fox his Factor 8 levels were low and he was going to increase his

medication from 7,500 units to 9,000 units twice a week. Id. at 14. Fox told

Montoya that his Factor 8 levels were low because he was a severe

hemophiliac, and he also told Montoya that he had not recently had any

bleeding incidents since January. Id. Despite this information, Montoya still

wanted to increase his Factor 8 medication, even though Fox had warned him

about “the life-threatening issues if he continued to increase my medication

without any sound medical reasoning toward a person with hemophilia.” Id.

                                       5
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 6 of 18 PageID 383




Fox asserts that he was forced to take his Factor 8 medication on June 14,

2019, which caused a severe headache, upset stomach, dizziness, and other

unnamed side effects. Id. After telling the nurses at the cancer center, Barnett

and Perry, about these side effects, they told him to refuse his Factor 8

medication if Fox did not like Montoya’s treatment plan. Id.

      Fox also had a follow-up appointment with Dr. Robinson on July 31,

2019, concerning his head injury following an incident where an inmate hit

him with a lock. Id. at 16. Fox asked if it was okay for Barnett and Perry to

access his chest port to administer Factor 8 medication, and he said that it was

fine and that Barnett and Perry should contact him “since there seem[ed] to be

a problem with the last time he had informed them that it was ok.” Id. On July

31, 2019, Fox wrote a formal grievance, #1907-209-121, concerning the delay

in removing his port due to Barnett and Perry’s refusal to use it, as well as

ongoing pain he experienced from getting his Factor 8 infusions through his

arms. Id. On August 11, 2019, Fox was transported to Jacksonville Memorial

Hospital because his port was exposed through his skin and was infected again,

causing him pain. Id. He stayed in the hospital for three days until his port

was finally removed. On August 15, 2019, Barnett and Perry asked Fox about

what happened on August 11th. Id. After he told them, “they laughed and joked

‘that is a way to get it removed’ refer[r]ing to [his] port.” Id.



                                          6
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 7 of 18 PageID 384




      According to Fox, Defendants were deliberately indifferent to his severe

medical need, provided unsafe conditions, and acted negligently. Id. at 9. As

relief, Fox requests the following: 5.5 million dollars in damages for pain and

suffering, revision of FDOC policies and procedures regarding treatment for

patients with hemophilia, his release from prison, and a temporary restraining

order against all Defendants until “court issues are resolved.” Id. at 8.

                     III.   Motion to Dismiss Standard

      In ruling on a motion to dismiss, the Court must accept the factual

allegations set forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see

also Lotierzo v. Woman's World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir.

2002). In addition, all reasonable inferences should be drawn in favor of the

plaintiff. See Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010). Nonetheless,

the plaintiff must still meet some minimal pleading requirements. Jackson v.

Bellsouth Telecomm., 372 F.3d 1250, 1262-63 (11th Cir. 2004) (citations

omitted). Indeed, while "[s]pecific facts are not necessary[,]" the complaint

should "'give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.'" Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further,

the plaintiff must allege "enough facts to state a claim that is plausible on its

face." Twombly, 550 U.S. at 570. "A claim has facial plausibility when the

                                        7
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 8 of 18 PageID 385




pleaded factual content allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 556).

      A "plaintiff's obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do[.]" Twombly, 550 U.S. at 555 (internal

quotations omitted); see also Jackson, 372 F.3d at 1262 (explaining that

"conclusory allegations, unwarranted deductions of facts or legal conclusions

masquerading as facts will not prevent dismissal") (internal citation and

quotations omitted). Indeed, "the tenet that a court must accept as true all of

the allegations contained in a complaint is inapplicable to legal conclusions[,]"

which simply "are not entitled to [an] assumption of truth." See Iqbal, 556 U.S.

at 678, 680. Thus, in ruling on a motion to dismiss, the Court must determine

whether the complaint contains "sufficient factual matter, accepted as true, to

'state a claim to relief that is plausible on its face[.]'" Id. at 678 (quoting

Twombly, 550 U.S. at 570). And, while "[p]ro se pleadings are held to a less

stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed," Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th

Cir. 1998), “‘this leniency does not give the court a license to serve as de facto

counsel for a party or to rewrite an otherwise deficient pleading in order to

sustain an action.’” Alford v. Consol. Gov't of Columbus, Ga., 438 F. App'x 837,

                                        8
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 9 of 18 PageID 386




839 (11th Cir. 2011)2 (quoting GJR Invs., Inc. v. Cty. of Escambia, Fla., 132

F.3d 1359, 1369 (11th Cir. 1998) (internal citation omitted), overruled in part

on other grounds as recognized in Randall, 610 F.3d at 706).

                      IV.     Eighth Amendment Standard

       Pursuant to the Eighth Amendment of the United States Constitution,

“Excessive bail shall not be required, nor excessive fines imposed, nor cruel

and unusual punishments inflicted.” U.S. Const. amend. VIII. The Eighth

Amendment “imposes duties on [prison] officials, who must provide humane

conditions of confinement; prison officials must ensure that inmates receive

adequate food, clothing, shelter, and medical care, and must ‘take reasonable

measures to guarantee the safety of the inmates.’” Farmer v. Brennan, 511

U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)).

“To establish an Eighth Amendment violation, a prisoner must satisfy both an

objective and subjective inquiry regarding a prison official’s conduct.” Oliver v.

Fuhrman, 739 F. App'x 968, 969 (11th Cir. 2018) (citing Chandler v. Crosby,

379 F.3d 1278, 1289 (11th Cir. 2004)). The Eleventh Circuit has explained:

                    Under the objective component, a prisoner must
              allege a condition that is sufficiently serious to violate
              the Eighth Amendment. Id. The challenged condition
              must be extreme and must pose an unreasonable risk

       2"Although an unpublished opinion is not binding . . . , it is persuasive authority."
United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally
Fed. R. App. P. 32.1; 11th Cir. R. 36-2 ("Unpublished opinions are not considered binding
precedent, but they may be cited as persuasive authority.").

                                             9
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 10 of 18 PageID 387




             of serious damage to the prisoner’s future health or
             safety. Id. The Eighth Amendment guarantees that
             prisoners are provided with a minimal civilized level
             of life’s basic necessities. Id.

                    Under the subjective component, a prisoner
             must allege that the prison official, at a minimum,
             acted with a state of mind that constituted deliberate
             indifference. Id. This means the prisoner must show
             that the prison officials: (1) had subjective knowledge
             of a risk of serious harm; (2) disregarded that risk; and
             (3) displayed conduct that is more than mere
             negligence. Farrow v. West, 320 F.3d 1235, 1245 (11th
             Cir. 2003).

 Id. at 969-70. “To be cruel and unusual punishment, conduct that does not

 purport to be punishment at all must involve more than ordinary lack of due

 care for the prisoner's interests or safety.” Whitley v. Albers, 475 U.S. 312, 319

 (1986).

       As it relates to medical care, “[t]he Supreme Court has interpreted the

 Eighth Amendment to prohibit ‘deliberate indifference to serious medical

 needs of prisoners.’” Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016)

 (quoting Estelle v. Gamble, 429 U.S. 97, 102 (1976)). The Eleventh circuit has

 explained that

             To prevail on a deliberate indifference claim, [a
             plaintiff] must show: “(1) a serious medical need; (2)
             the defendants' deliberate indifference to that need;
             and (3) causation between that indifference and the
             plaintiff's injury.” Mann v. Taser Int'l, Inc., 588 F.3d
             1291, 1306-07 (11th Cir.2009). To establish deliberate
             indifference, [a plaintiff] must prove “(1) subjective
             knowledge of a risk of serious harm; (2) disregard of

                                        10
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 11 of 18 PageID 388




             that risk; (3) by conduct that is more than [gross]
             negligence.” Townsend v. Jefferson Cnty., 601 F.3d
             1152, 1158 (11th Cir.2010) (alteration in original). The
             defendants must have been “aware of facts from which
             the inference could be drawn that a substantial risk of
             serious harm exist[ed]” and then actually draw that
             inference. Farrow v. West, 320 F.3d 1235, 1245 (11th
             Cir.2003) (quotation omitted).

 Easley v. Dep’t of Corr., 590 F. App’x 860, 868 (11th Cir. 2014). “For medical

 treatment to rise to the level of a constitutional violation, the care must be ‘so

 grossly incompetent, inadequate, or excessive as to shock the conscience or to

 be intolerable to fundamental fairness.’” Nimmons v. Aviles, 409 F. App'x 295,

 297 (11th Cir. 2011) (quoting Harris v. Thigpen, 941 F.2d 1495, 1505 (11th

 Cir.1991)); see also Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)

 (“Grossly   incompetent    or   inadequate   care   can   constitute   deliberate

 indifference, as can a doctor’s decision to take an easier and less efficacious

 course of treatment” or fail to respond to a known medical problem). However,

 the law is well settled that the Constitution is not implicated by the negligent

 acts of corrections officials and medical personnel. Daniels v. Williams, 474

 U.S. 327, 330-31 (1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986) ("As we

 held in Daniels, the protections of the Due Process Clause, whether procedural

 or substantive, are just not triggered by lack of due care by prison officials.").

 A complaint that a physician has been negligent "in diagnosing or treating a

 medical condition does not state a valid claim of medical mistreatment under


                                        11
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 12 of 18 PageID 389




 the Eighth Amendment." Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir.

 2011) (quotation marks and citation omitted). Moreover, the Eleventh Circuit

 has noted that “[n]othing in our case law would derive a constitutional

 deprivation from a prison physician's failure to subordinate his own

 professional judgment to that of another doctor; to the contrary, it is well

 established that ‘a simple difference in medical opinion’ does not constitute

 deliberate indifference.” Bismark v. Fisher, 213 F. App'x 892, 897 (11th Cir.

 2007) (quoting Waldrop, 871 F.2d at 1033). Similarly, “the question of whether

 governmental actors should have employed additional diagnostic techniques or

 forms of treatment ‘is a classic example of a matter for medical judgment’ and

 therefore not an appropriate basis for grounding liability under the Eighth

 Amendment.” Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (citation

 omitted).

                               V.    Discussion

       In the Motion, Montoya argues that the Court should dismiss the

 Complaint against him for three reasons. “First, Fox has failed to state his

 claims with sufficient specificity so as to allow for response by Dr. Montoya.”

 Motion at 2. Montoya maintains that the Complaint “does not identify specific

 causes of action against each defendant.” Id. Upon review of the Complaint and

 reading Fox’s pro se allegations liberally, the Court finds the Complaint is not

 due to be dismissed on this ground. Fox alleges that the “named defendants”

                                       12
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 13 of 18 PageID 390




 violated his Eighth and Fourteenth Amendment rights and were negligent

 under Florida’s medical malpractice law. Complaint at 9. The Court reads this

 allegation as raising three causes of actions alleging claims of deliberate

 indifference under the Eighth Amendment, a Fourteenth Amendment due

 process violation, and medical negligence under Florida law against all

 Defendants. As such, Montoya’s Motion is due to be denied on this ground.

       Next, Montoya contends that Fox has failed to sufficiently allege a claim

 of deliberate indifference. Motion at 2-3, 4-10. Montoya maintains that the

 Complaint fails to establish that Montoya disregarded Fox’s Hemophilia A. Id.

 Instead, it demonstrates that Montoya provided regular treatment, monitored

 Fox’s Factor VIII levels, and even adjusted the dosing. Id. Indeed, Montoya

 notes that Fox’s own allegations show that he did not experience any bleeding

 from January up until and through June 7, 2019. Id. According to Montoya,

 “[w]here a Hemophiliac’s Factor VIII levels are maintained, and they have not

 been experiencing bleeding, there is no serious medical need to be ignored.” Id.

 at 6. Regarding Fox’s allegations that Montoya failed to direct the nurses to

 use Fox’s port-a-cath for administration of medication, which Fox alleges was

 infected, he asserts that “Plaintiff has not presented any evidence that

 standard intravenous administration of the medication caused or exacerbated

 any medical issue, nor has he exhibited that this form of treatment affects his

 Hemophilia A in any way.” Id. Additionally, Montoya argues that Fox has

                                       13
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 14 of 18 PageID 391




 alleged nothing more than a disagreement over the treatment plan and has

 raised, at best, only a negligence claim, which is insufficient to establish an

 Eighth Amendment violation. Id. at 9-10. In the Response, Fox argues that he

 alleged sufficient fact to state a claim for relief on Eighth Amendment grounds.

 Response at 3-5.

       In reviewing the Complaint, Fox makes specific allegations that Montoya

 was informed about McKenzie’s decision not to give Fox an additional dosage

 of his Factor 8 medication but refused “to place any procedure/protocol for

 emergency situation for [Fox] as a hemophiliac.” Complaint at 11. However,

 Fox also alleges that medical staff did not believe emergency doses of Factor 8

 medication should be administered.3 Id. at 12. Accordingly, Fox has merely

 alleged a difference in medical opinion and judgment, which is insufficient to

 establish an Eighth Amendment violation. See Adams, 61 F.3d at 1545.

       Fox also contends that Montoya ignored his concerns that Barnett and

 Perry were not using his chest port-a-cath to administer the Factor 8

 medication. Complaint at 14-15. This allegation does not establish an Eighth

 Amendment violation either. Fox received his Factor 8 medication, but he

 contends it should have been administered in a different fashion. In other



       3 Notably, Fox alleges in the Complaint that Factor 8 medication is refrigerated and
 must be brought to room temperature before administration. Complaint at 10. The inherent
 wait involved in administering Factor 8 medication, cuts against his claim that such
 mediation can be given in a quick manner as to address an imminent emergency.

                                            14
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 15 of 18 PageID 392




 words, Fox takes issue with the manner in which he was treated, not a failure

 to be treated at all. This disagreement over how to administer his medication

 amounts to a challenge to Montoya’s medical judgment, which does not

 demonstrate an Eighth Amendment violation. See Adams, 61 F.3d at 1545.

       According to Fox, Montoya also wanted to increase Fox’s Factor 8

 medication dosage “from 7,500 units to 9,000 units twice a week” because Fox’s

 Factor 8 levels were “kind of low.” Id. at 14. However, Fox maintains that he

 warned Montoya that as a hemophiliac his Factor 8 levels are naturally low

 and that increasing his Factor 8 levels could become life-threatening. Id. Fox

 asserts that Montoya did not heed his warnings and Fox was “force[d] to take

 [his] scheduled factor 8 infusion on” June 14, 2019, after which Fox experienced

 “a severe headache, upset stomach, dizziness, and few other side-effects.” Id.

 These allegations demonstrate that Montoya was treating his hemophilia and

 made a medical judgment that increasing the dosage was necessary due to

 Fox’s low Factor 8 levels. Again, Fox has described, not deliberate indifference,

 but rather a disagreement over Montoya’s medical judgment that, at most,

 would establish a negligence claim. See Adams, 61 F.3d at 1545.

       Additionally, Fox has failed to state a claim of a due process violation

 under the Fourteenth Amendment against Montoya. To the extent Fox argues

 the deficiencies in his medical care violated the Fourteenth Amendment, such

 claims are appropriately brought under the Eighth Amendment because he is

                                        15
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 16 of 18 PageID 393




 a prisoner and not a civil detainee. See Bilal v. Geo Care, LLC, 981 F.3d 903,

 915 (11th Cir. 2020) (recognizing that conditions of confinement claims brought

 by civil detainees are analyzed under the Fourteenth Amendment and those

 brought by criminal prisoners are analyzed under the Eighth Amendment).

 Accordingly, Fox’s Fourteenth Amendment claims against Montoya are due to

 be dismissed.

       As to Fox’s medical malpractice claims, Montoya asserts that Fox failed

 to comply with § 768.28, Florida Statutes. Id. at 3, 10-11. Specifically, Montoya

 asserts that as a condition precedent to filing suit, Fox was required to serve a

 notice of claim allowing for a pre-suit investigation of the claim. Id. However,

 Fox failed to do so. Id. Therefore, Montoya alleges any medical malpractice

 claims against Montoya should be dismissed pursuant to state law. Id. Fox

 concedes that he failed to comply with the notice requirement but asks the

 Court to overlook this failure to comply. Response at 2.

       Under Florida law, “[a] suit against a defendant in his official capacity

 is, in actuality, a suit against the governmental entity which employs him.”

 Stephens v. Geoghegan, 702 So. 2d 517, 527 (Fla. 2d DCA 1997) (citations

 omitted); see also § 768.28(10)(a), Fla. Stat. (“Health care providers or vendors,

 or any of their employees or agents, that have contractually agreed to act as

 agents of the Department of Corrections to provide health care services to

 inmates of the state correctional system shall be considered agents of the State

                                        16
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 17 of 18 PageID 394




 of Florida, Department of Corrections, for the purposes of this section, while

 acting within the scope of and pursuant to guidelines established in said

 contract or by rule.”). Pursuant to § 768.28(6)(a), “[a]n action may not be

 instituted on a claim against the state or one of its agencies or subdivisions

 unless the claimant presents the claim in writing to the appropriate agency [.

 . .] within 3 years after such claim accrues and the Department of Financial

 Services or the appropriate agency denies the claim in writing . . . .”4 Notably,

 “the requirements of notice to the agency and denial of the claim pursuant to

 paragraph (a) are conditions precedent to maintaining an action[.]” §

 768.28(6)(b), Fla. Stat. When pleading conditions precedent, the Federal Rules

 of Civil Procedure require only a general allegation “that all conditions

 precedent have occurred.” Fed. R. Civ. P. 9(c).

       Here, Fox has failed to allege, generally or otherwise, that he satisfied

 the condition precedent for filing a tort action against Montoya, an agent of a

 State agency. In light of Fox’s failure to allege satisfaction of this condition

 precedent and Fox’s concession that he failed to comply, which the Court has

 no authority to ignore, the Motion is due to be granted as to this claim. Based

 on the above analysis, Montoya’s Motion is due to be granted to the extent that




       4   There are exceptions, but no exception applies here. See § 768.28(6)(a)1-2, Fla. Stat.

                                                17
Case 3:19-cv-01079-MMH-JRK Document 71 Filed 03/29/21 Page 18 of 18 PageID 395




 the Court determines Fox has failed to state any viable claim against Montoya

 and Montoya is due to be dismissed as a Defendant in this action.

       ORDERED:

       1)    Montoya’s Motion to Dismiss (Doc. 23) is GRANTED to the extent

 that all claims against Vernon Montoya are dismissed.

       2)    The Clerk shall terminate Vernon Montoya as a Defendant and

 make the appropriate notation on the docket.

       3)    In any other respect, the Motion is DENIED.

       4)    Fox’s request to amend the Complaint is DENIED without

 prejudice to filing a motion for leave to amend that either adequately explains

 the substance of the proposed amendment or attaches a copy of the proposed

 amendment. See Cita Trust Company AG v. Fifth Third Bank, 879 F.3d 1151

 (2018).

       DONE AND ORDERED at Jacksonville, Florida, this 29th day of

 March, 2021.




 Jax-8
 C:    Nathan G. Fox #R50090
       Counsel of record




                                       18
